Citation Nr: 0511132	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  00-09 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date, prior to December 10, 
2001, for service connection for hiatal hernia.

2.  Entitlement to an initial disability rating in excess of 
10 percent for hiatal hernia.

3.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
July 1968.

This matter is on appeal to the Board of Veteran's Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The RO denied an increased evaluation for the 
veteran's lung disability and a TDIU.  In July 2003 the Board 
denied an increased evaluation for the veteran's lung 
disability and remanded to the RO the issues of entitlement 
to an earlier effective date for service connection for 
hiatal hernia and an initial compensable initial rating for 
hiatal hernia.  The record showed that the veteran had filed 
a notice of disagreement with the RO rating decision in April 
2003 that granted service connection for hiatal hernia and 
assigned a noncompensable (0 percent) rating from December 
10, 2001.

The case was returned to the Board.  In July 2004 the Board 
remanded this case to the RO to insure compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  In November 
2004 the RO granted a 10 percent evaluation for hiatal hernia 
from December 10, 2001.  The veteran did not withdraw the 
appeal for a higher initial evaluation.  

The issues of entitlement to an initial rating in excess of 
10 percent for hiatal hernia and to a TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran filed a formal application to establish 
service connection on a secondary basis for hiatal hernia on 
December 10, 2001.

2.  There was a pending claim for service connection prior to 
the formal application based upon information filed with the 
original application for service connection for loss of the 
left lung filed on September 23, 1985.


CONCLUSION OF LAW

The criteria for an effective date, for a grant of service 
connection for hiatal hernia retroactive to September 23, 
1985 have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.160, 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the veteran filed his initial claim for 
service connection for a lung disability in September 1985.  
His VA Form 21-526 included "Hernia in chest due to loss of 
lung".  The record supporting the claim included 
contemporaneous private medical records dated in early 1984 
and 1985 showing status post left pneumonectomy.  A VA 
examination late in 1985 noted this and a history of hiatal 
hernia from 1981.  The diagnoses included hiatal hernia by 
history.  On the examination form the veteran noted he took 
medication for a hiatal hernia caused "by operation".  A 
private medical statement in June 1982 noted the veteran had 
a small sliding hiatal hernia and use of antacids and that a 
hiatal hernia routine was discussed with him.

The RO issued a rating decision in March 1986 that denied 
service connection for left lung removal and "herniation of 
lung".  The rating decision showed that the issue was stated 
as service connection for a lung condition, lung hernia.  The 
word "hiatal" was stricken by hand and replaced with 
"lung" preceding hernia.  


The March 1986 notice listed lung condition and herniation of 
lung as nonservice-connected disorders.  The veteran appealed 
and submitted a private medical statement dated in April 1986 
that noted the veteran had some difficulty with hiatal hernia 
and took medication for it.  

The RO issued a rating decision in February 1987 that did not 
mention hiatal hernia as an issue.  The veteran mentioned 
"hernia" in discussing indigestion symptoms at the RO 
hearing in September 1987.  The Board issued a decision in 
December 1989 that denied service connection for 
postoperative lung disorder.  

The veteran submitted a claim in October 1990 to establish 
service connection based on exposure to Agent Orange.  A VA 
examiner in June 1994 noted the veteran's report of hiatal 
hernia as a result of the surgery for pneumonectomy and that 
he took medication for it.  The diagnoses included a reported 
history of hiatal hernia secondary to surgery for carcinoid 
tumor.

The RO issued a rating decision in December 1994 granting 
service connection for bronchial adenoma, carcinoid type, 
status post left pneumonectomy.  The RO assigned a 60 percent 
evaluation retroactive to September 1985.  The veteran 
mentioned that he took medication for hiatal hernia in a 
letter to the RO in November 1996.  VA examiners in 1997 did 
not mention hiatal hernia.  

A VA physician reported in September 1997 regarding a claimed 
genitourinary dysfunction that the veteran's medication 
included Zantac for hiatal hernia and that this condition 
developed after lung surgery in 1979.  The Board decision in 
October 1998 did not refer to hiatal hernia in any context.

A VA general medical examiner in December 1999 noted the 
veteran's medical conditions included hiatal hernia with 
gastroesophageal reflux disease.

TEG (Initials), MD, reported in a letter dated December 5, 
2001 that the results of removing the veteran's lung left him 
with a hiatal hernia and complications associated with 
esophageal reflux.  The RO received this statement on 
December 10, 2001.  

The Board remand in January 2002 directed the RO to consider 
the intertwined issue of service connection for a 
gastrointestinal disability as reflected in the December 2001 
medical statement.  

The veteran wrote in a statement to Dr. G in November 2001 
regarding the development of hiatal hernia after the lung 
surgery as the treating physician at that time related it to 
him.  

A VA examiner in February 2003 stated that the long-standing 
hiatal hernia and gastroesophageal reflux disease were 
clearly related to the pneumonectomy surgery.  The general 
medical examiner stated these were definitely secondary to 
the surgery from a shift of the mediastinum that in fact 
caused the hiatal hernia and subsequent development of 
reflux.  

The RO issued a rating decision in April 2003 granting 
service connection for hiatal hernia with gastroesophageal 
reflux disease on a secondary basis.  According to the rating 
decision, the effective date for service connection was 
December 10, 2001, the date the veteran's claim was received. 


Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(b)(2), (q)(ii), (r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  (b) A 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.  (c) When a claim has been filed 
which meets the requirements of § 3.151 or § 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  38 C.F.R. § 3.157.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  
The evidence listed will also be accepted as an informal 
claim for pension previously denied for the reason the 
disability was not permanently and totally disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.

(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  

These records must be authenticated by an appropriate 
official of the institution.  Benefits will be granted if the 
records are adequate for rating purposes; otherwise findings 
will be verified by official examination.  

Reports received from private institutions not listed by the 
American Hospital Association must be certified by the Chief 
Medical Officer of the Department of Veterans Affairs or 
physician designee.  38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  

A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim by a veteran for pension may 
be considered to be a claim for compensation.  The greater 
benefit will be awarded, unless the claimant specifically 
elects the lesser benefit.  38 C.F.R. § 3.151.

Claim: Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).

Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  38 C.F.R. § 3.1(q).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004). 

Analysis
Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order). 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  

The Board is satisfied that all necessary development 
pertaining to the issue of entitlement to an earlier 
effective date for service connection for hiatal hernia 
prostate has been properly undertaken.  The Board is 
confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a grant 
of the benefit sought.  Simply stated, the veteran believes 
he should be compensated from the time he filed his initial 
VA compensation claim in September 1985.  

In any event, the record shows that the RO issued a 
comprehensive VCAA notice letter in September 2002 before it 
decided the claim for service connection.  The veteran 
appealed the initial determination of the effective date.  



In such circumstances the VA General Counsel has concluded 
that under 38 U.S.C.A. § 5103(a), VA, upon receipt of a 
complete or substantially complete application, must notify 
the claimant of the information and evidence necessary to 
substantiate the claim for benefits.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by a grant of the benefits 
sought or withdrawal of the notice of disagreement.  

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  

VA has completed the essential development and procedural 
steps outlined in the VA General Counsel's precedent opinion.  
Therefore there is no further assistance required on VA's 
part to insure an informed decision.  As discussed below, the 
record does allow for a grant of the benefit sought.


Earlier Effective Date for Service Connection

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. 
§ 5110(a) and 38 C.F.R. § 3.400 and provide generally that 
the effective date for disability compensation based on 
service connection shall be the later of the date of claim or 
the date entitlement arose.  

Regarding hiatal hernia, the RO selected the December 10, 
2001, effective date based upon a formal filing.  The record 
shows a specific claim for service connection communicated to 
the RO prior to that date, when correspondence referenced a 
clear intention to claim service connection as secondary to 
the lung removal surgery.  The original claim with medical 
evidence of the disability was the pertinent communication in 
the claims folder needed to establish a formal claim.  

The applicable law provides the effective date for an 
original claim is governed by 38 U.S.C.A. § 5110(a).  This 
provision states that such an effective date shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of claim.  The implementing 
regulation 38 C.F.R. § 3.400(b)(2) provides that the 
effective date shall be date of receipt of claim or date 
entitlement arose, whichever is later, unless the claim is 
received within one year after separation from service.  The 
definition of what constitutes a claim in the current version 
was substantially unchanged from the version in effect in 
1985. 

It is provided under 38 C.F.R. § 3.155(a) that an informal 
claim may, in some circumstances, be considered to be the 
date of a claim.  Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992); 38 C.F.R. § 3.1(p).  The medical evidence showing 
hiatal hernia is objective medical evidence indicating that 
the veteran suffered from the disorder and established the 
likely existence of hiatal hernia in September 1985.  

Although mere presence of the medical evidence does not 
establish intent on the part of the veteran to seek service 
connection for the condition, the fact that he wrote on the 
initial VA medical examination that he had hiatal hernia from 
his operation is evidence of a belief of entitlement in light 
of his history.  Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Buckley v. West, 12 Vet. App. 76, 82-83 (1998); Suttman v. 
Brown, 5 Vet. App. 127, 132 (1993); EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991).  

The pertinent determination is when the application was 
received, and an informal claim does appear from the record 
to establish a pending claim prior to December 10, 2001.  
That the veteran effectively communicated his intent is shown 
in the initial rating decision.  

The RO had framed the issue as including hiatal hernia but 
changed the issue to reflect "lung" hernia.  Consequently, 
the record does allow for an earlier effective date for 
service connection in this case.  A communication 
contemplated by 38 C.F.R. §§ 3.400 and 3.160 followed to 
establish a claim in September 1985.  Therefore, the 
appropriate effective date for service connection should be 
September 23, 1985, and compensation would be properly paid 
from the following month.  38 U.S.C.A. § 5111(a)(d); 
38 C.F.R. § 3.157(b)(2).  

The Board does not intend to infer any opinion regarding the 
initial rating for hiatal hernia prior to December 10, 2001.  
That issue is discussed in the remand that follows this 
decision.  The Board may remand the initial rating 
determination to ensure that the evidence is developed on the 
rating question to take into account the possibility for 
staged ratings within the nearly 15-year period.  See Hines 
v. Principi, 18 Vet. App. 227(2004); Meeks v. West, 216 F.3d 
1363, 1367 (Fed. Cir. 2000), holding that retroactive rating 
in claims such as the appellant's must be completed on a 
facts found basis.


ORDER

Entitlement to an effective date, for a grant of service 
connection for hiatal hernia, retroactive to September 23, 
1985, is granted, subject to the regulations governing the 
payment of monetary awards.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO has not issued a VCAA notice letter to the veteran in 
connection with his current appeal.

The veteran has submitted a claim for a TDIU and his January 
2005 correspondence clearly presents a claim to establish 
service connection for a disability of the left arm and hand, 
including the shoulder, which is related to the previous lung 
surgery.  This is an inextricably intertwined issue of 
secondary service connection that has not as yet been 
adjudicated.  

The issue of an increased initial evaluation for hiatal 
hernia is deferred to allow for consideration of the initial 
rating for the period prior to December 10, 2001, which may 
affect the rating currently.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC should contact the 
veteran and request that he identify all 
previously unidentified healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
hiatal hernia since service.  He should 
be requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
adjudicate the intertwined claim of 
entitlement to service connection for a 
left upper extremity disability and 
readjudicate the issues of an increased 
initial rating for hiatal hernia and to a 
TDIU.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


